DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Objections to the Drawings and Specification
Applicant's arguments filed 04/14/2021 have been fully considered. Applicant’s arguments are persuasive, therefore the drawing and specification objections are withdrawn. 
Rejection Under 112(b)
Applicant's arguments filed 04/14/2021 have been fully considered. Applicant’s arguments are persuasive, therefore the 112(b) rejection is withdrawn. 
Rejection Under 101
Applicant's arguments filed 04/14/2021 have been fully considered. Applicant argues that:
The office action uses claim 154 as a representative claim and does not walk through each independent claim for the abstract idea analysis. 
Claim 136 recites a different storing limitation than claim 154 since claim 136 is directed toward a method for configuring a management plan. For claim 149, it does not recite limitations that were recited in claim 154. 
Clauses (e)-(g) of claim 154 are not included in the abstract idea in the office action. They do not amount to mere instructions, since they provide a meaningful limit on the claim. They do not amount to extrasolution activity since they are integral to solving problems identified in the application. The limitations do not amount to merely linking to a particular field of use, because the limitations meaningfully limit the scope of the claim. 
Regarding A, while the rejection used claim 154 as a representative claim to show that the claims demonstrate an abstract idea of a mental process, the other independent claims also recite a mental process. Claim 136 recites using obtained patient data regarding their condition and characteristics, selecting data collection modules, and storing the information for managing a treatment plan for the condition. Claim 149 recites using the obtained patient data from the health evaluation of the patient’s condition to present condition management directions. All of the independent claims organize 
Regarding B, while the storing limitation of claim 136 is slightly different from 154, the storing limitation is still understood to be extrasolution activity, similar to claim 154’s storing step. While the claims are slightly different, they are all understood to recite a mental process. See “Regarding A” for further explanation.  Therefore, the rejection is maintained.
Regarding C, as discussed in the rejection below, limitations pointed out by Applicant are considered additional limitations and the additional limitations do not amount to a practical application since they amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. When the claims recite existing known computer components used for their intended purpose they amount to instruction to apply the abstract in a computer environment and cannot amount to a practical application. The act of storing the data amounts to extrasolution activity as has been shown multiple court cases. See MPEP 2106.05(d)(II). The generic computer components are considered incidental or a token addition to the claim and do not affect the abstract idea in a meaningful way since they are generic components therefore those limitations are considered to be generally linking to a field of use.  Therefore, the rejection is maintained.
Rejection Under 103
Applicant's arguments filed 04/14/2021 have been fully considered. Applicant argues that:
The prior art does not teach all of the limitations of claim 136 such as selection one or more data collection modules based on the condition identified by step (a) and the patient characteristics identified by step (b). The Delargy reference does not indicate that the selection of the template is based on a condition and patient characteristics. 
The prior art does not teach all of the limitations of claim 149 such as an interactive health evaluation being conducted automatically upon detection of physiological data indicative of a deteriorative or potential deteriorative or notable change in the patient’s health. Partovi at 
The prior art does not teach all of the limitations of claim 154 such as selecting a set of one or more data collection modules based on the condition and patient characteristics.
Regarding A, Partovi was used to disclose receiving information that identifies a condition as recited in step (a) and receiving information that identifies patient characteristics in step (b). (Partovi [0016] and [0128] discloses receiving medical condition information; [0136] discloses receiving additional health information and [0070] discloses identifying patient characteristics). However, Delargy at [0058] teaches using a template to obtain data for a particular purpose and can also be created to obtain such data. For example, the template can be used to obtain information regarding a patient’s medical condition, information about their mental state, or other information. This is construed as selecting a template based on the medical condition as well as the patient characteristics, where the mental state is construed as information pertaining to the patient characteristics in line with the Partovi reference. Therefore, the rejection is maintained.
Regarding B, it is not just [0142] of Partovi that is cited. Partovi [0044], [0065], and [0142] discloses that if there is a change in the patient’s health the monitoring system will automatically respond and accept information requests and cycle through a feedback loop to help the patient take corrective actions. Partovi at [0044] specifically looks at changes in vital signs that may cycle through the feedback loop. Partovi further explains in [0084] that when a user input is required the system will present questionnaires or any other interactive method to gain information from the user. This interactive method of gaining the information is understood to be the evaluation that is employed when the system automatically goes through the feedback loop to get the patient to a corrective action in their treatment plan. (See claims 144 and 145 for further clarification, which are encompassed into claim 149). Therefore, the rejection is maintained.
Regarding C, see arguments in “Regarding A” for further clarification. Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 136-155 are rejection under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 of the Alice/Mayo Test 
Claims 136-155 are drawn to a computer program product for tracking the health condition of a patient and managing their treatment plan, which is within the four statutory categories (i.e. apparatus).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 154 (and substantially similar with the other independent claims) recites: 
A computer program product comprising a non-transitory computer-readable medium having computer-executable instructions stored thereon, the computer-executable instructions for performing a method comprising: 
(a) receiving from a user information that identifies a patient and a condition; 
(b) presenting to the user a user interface configured to permit the user to select a subset of patient characteristics that apply to the patient from a predetermined set of patient characteristics that are deemed significant in the context of the condition; 
(c) receiving, from the user, information selecting a subset of the set of patient characteristics; 
(d) selecting a set of one or more data collection modules based on the condition and the patient characteristics selected by the information received from the user, wherein at least one of the data collection modules obtains symptom data, physiological data, or both, regarding the patient; 
(e) providing access to at least some of the data collection modules selected in step (d) to the patient or a caregiver through an application on a mobile device or through an electronic communication network; 
(f) receiving data entered by the patient or a caregiver or collected by a connected monitoring device over a course of time; and 
(g) storing at least some of the data received in association with an identifier of the patient.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover performance of the limitation in the mind, but for the recitation of generic computer components. For example, but for the processor with memory comprising instructions to perform the steps, the obtaining of patient characteristics related to their health condition in the context of this claim encompasses an automation of organizing medical information for monitoring, the selection of a module based on the received data and managing treatment plans for patients. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then the limitations fall within the “Mental Processes” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 137-146, 148, 150-153, and 155 reciting particular aspects of monitoring and managing a patient’s health condition and treatment plan, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 154 (and substantially similar with the other independent claims) recites: 
A computer program product comprising a non-transitory computer-readable medium having computer-executable instructions stored thereon, the computer-executable instructions for performing a method comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
(a) receiving from a user information that identifies a patient and a condition; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
(b) presenting to the user a user interface configured to(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) permit the user to select a subset of patient characteristics that apply to the patient from a predetermined set of patient characteristics that are deemed significant in the context of the condition; 
(c) receiving, from the user, information selecting a subset of the set of patient characteristics; 
selecting a set of one or more data collection modules based on the condition and the patient characteristics selected by the information received from the user, wherein at least one of the data collection modules obtains symptom data, physiological data, or both, regarding the patient; 
(e) providing access to at least some of the data collection modules selected in step (d) to the patient or a caregiver through an application on a mobile device or through an electronic communication network; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
(f) receiving data entered by the patient or a caregiver or collected by a connected monitoring device over a course of time; and (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
(g) storing at least some of the data received in association with an identifier of the patient. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of processor coupled to memory configured to perform steps, a user interface, an application on a mobile device, an electronic communication network, a connected monitoring device, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [00438]-[00445], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving information and data and storing the received data amounts to selecting a particular data source or type of data to be manipulated, providing access to the patient or caregiver amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine health condition characteristic information and monitoring health data, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 137, 139, 143-144, 148, 151-153, 155 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 138, 140, 141-142, 145-146, 150 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 137-146, 148, 150-153, and 155 additional limitations which generally link the abstract idea to a particular technological environment or field of use). Claim 137 recites accessing a database and selecting identifiers, which amounts to invoking a computer and selecting a particular data source to be manipulated. Claim 138 recites receiving and storing information thus amounting to mere data gathering. Claim 139 recites providing access through an application on a mobile device, thus invoking a computer. Claim 140 recites collecting data over time and storing data, thus amounting to a data source to be manipulated. Claim 141 recites receiving data related to the patient while not an inpatient, thus amounting to mere data gathering. Claim 142 recites tracking the health of the patient and providing educational material about their condition, thus amounting to a particular data source for gathering data. Claims 143, 148 recite data collection modules for obtaining data and determining the next directions, thus invoking a computer. Claim 144 recites performing the method automatically on a certain frequency and obtained by the computer program product, thus invoking a computer. Claim 145 recites conducting a health evaluation, amounting to a data source and mere data gathering. Claim 146 recites tracking and obtaining symptom data, physiological data, or question/response data, thus amounting to a data source and mere data gathering. Claim 150 recites the evaluation is done at any time in response to a patient request, thus amounting to mere data gathering. Claim 151 recites the evaluation being done by a health tracking module, thus invoking a computer. Claim 152 recites transmitting data to a computer to store in a database, thus invoking a computer. Claim 153 recites an application with a user interface to allow for caregiver interaction, thus invoking a computer. Claim 155 recites determining the direction of the management of the condition based on the data and providing the information through a mobile device, thus invoking a computer. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using processor coupled to memory configured to perform steps, a user interface, an application on a mobile device, an electronic communication network, a connected monitoring device, e.g., Applicant’s spec describes the computer program product consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [00438]-[00445]); receiving and storing information about the patient, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing access to the information, e.g., outputting data, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014), MPEP 2106.05(f).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 136-155 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (US 2013/0304493), in view of Delargy (US 2008/0163042), and in further view of Koo et al. (US 2006/0106644). 
Regarding claim 136, Partovi discloses a computer program product comprising a non-transitory computer-readable medium having computer-executable instructions stored thereon for performing a method for configuring a health tracking and management plan (T-plan) for a condition (Partovi Figs. 2-3 and corresponding text), the method comprising: 
(a) receiving information that identifies a condition; (Partovi [0016] discloses an input field configured to receive updated medical data from the patient [0128] discloses educational materials selected based on the stored patient medical data and co-morbidity information for the patient)
(b) receiving information that identifies a set of patient characteristics; (Partovi [0136] discloses receiving additional health care information [0070] discloses using identified characteristics of patients to match them with other patients of the same characteristics)
an identifier for the T-plan, and an identifier of the condition, thereby configuring the T-plan for the condition (Partovi [0069] discloses analyzing data to implement a personalized treatment plan and provides a condition code to indicate the condition that the patient suffers from [0031] discloses diagnostic and treatment codes [0084] discloses using decision tree analysis to guide the user to the relevant information for the patient’s treatment plan)
Partovi does not appear to explicitly disclose the collection modules. However, Delargy teaches it is old and well known in the art of healthcare data processing to: 
(c) select one or more data collection modules based on the condition identified by step (a) and the patient characteristics identified by step (b); (Delargy [0058] teaches using a predetermined template to obtain data entries specific to a particular purpose (see, FIG. 3). The template may be used to obtain information pertinent to a medical condition of a patient [0014] teaches the predetermined template is used to obtain data pertinent to a medical condition of a patient, information pertinent to a mental state, observations of a research project, information pertinent to providing disaster relief)
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the prior disclosure to incorporate selecting collection modules based on conditions or other characteristics of the patient as taught by Delargy. This limitation allows for the organization of data and increase in productivity by reducing the time it takes to analyze data.  
Partovi-Delargy does not appear to explicitly teach the data storage. However, Koo teaches it is old and well known in the art of healthcare data processing to:
(d) store information that identifies the one or more data collection modules selected in step (c) (Koo [0077] teaches the information in the filled in fields and the type of template chosen are stored in the data storage system 124)
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the prior teachings to incorporate the storage of the template as taught by Koo. Storage of the template allows many different physicians to collect data using the saved collection modules, as well as, to see what kind modules have been selected previously. 
Regarding claim 137, Partovi-Delargy-Koo teaches the computer program product of claim 136 (see above), and where Koo further teaches: 
wherein step (c) comprises: (i) accessing a database that stores, in association with identifiers of each of a plurality of conditions and each of a plurality of patient characteristics, identifiers of one or more data collection modules (Koo [0077] the information in the filled in fields and the type of template chosen are stored in the data storage system 124. When a member physician wishes to view the letter, referral network software 123 in the web site 120 renders the letter from the information previously stored in the databases.); 
And Delargy further teaches: 
(ii) selecting identifiers of those data collection modules having identifiers stored in association with the identifiers of the condition identified in step (a); and (iii) selecting identifiers of those data collection modules having identifiers stored in association with the identifiers of the patient characteristics identified in step (b), if any. (Delargy [0065] In another embodiment of the present invention, groups, categories, shortcodes, colors and other attributes are defined in a library file from which a selection may be displayed and used at any time. In this way, templates for specific activities may be pre-established and call when needed. The display may be enlarged or condensed. {understood to teach selectable identifiers of a collection module}).
The motivations to combine the references mentioned above were discussed in the rejection of claim 136, and are incorporated herein. 
Regarding claim 138
Regarding claim 139, Partovi-Delargy-Koo teaches the computer program product of claim 138 (see above), and where Koo further teaches: 
providing access to at least some of the data collection modules data (Koo [0077] the information in the filled in fields and the type of template chosen are stored in the data storage system 124. When a member physician wishes to view the letter, referral network software 123 in the web site 120 renders the letter from the information previously stored in the databases. {understood to teach accessing the templates when needed}) 
And where Partovi further discloses:
optionally, a schedule of health care events, to the patient through an application on a mobile device or through an electronic communication network. (Partovi [0073] A current events module may be configured to search for current events that may be of interest to a patient. [0036] In another embodiment, the disease management system includes a monitoring system. The monitoring system allows the patient to use a device (e.g., computer, smartphone, tablet, PDA, monitoring device) to log into the system through the Internet and report on their progress. In addition, wireless reporting devices such as heart monitors integrate with the system to automatically update the patient's information into their patient record. [0054] visual display capable of displaying information received via a network… or application software capable of communicating with a network.)
The motivations to combine the references mentioned above were discussed in the rejection of claim 136, and are incorporated herein. 
Regarding claim 140, Partovi-Delargy-Koo teaches the computer program product of claim 138 (see above), and where Partovi further discloses: wherein at least some of the data collection modules obtain data over a course of time regarding or relating to a patient to whom the T-plan has been assigned, and the computer-executable instructions further perform a method that comprises: receiving data obtained over a course of time regarding or relating to the patient by at least one of said modules; and storing at least some of said data in association with an identifier of the patient and, optionally, in association with an identifier of the source of the data. (Partovi [0036] For example, in one embodiment, the system requires the patient to enter their weight and blood pressure every three days. [0127] server 
Regarding claim 141, Partovi-Delargy-Koo teaches the computer program product of claim 140 (see above), and where Partovi further disclose: wherein at least some of the data received regarding or relating to the patient are received while the patient is not an inpatient. (Partovi [0013] the system and method can be used as part of an outpatient management program). 
Regarding claim 142, Partovi-Delargy-Koo teaches the computer program product of claim 136 (see above), and where Partovi further discloses wherein at least one of the data collection modules comprises a health tracking module that obtains symptom data and/or physiological data of one or more types that are relevant to the condition identified in step (a) or to a patient characteristic identified in step (b), a monitoring module that obtains physiological data of one or more types that are relevant to the condition identified in step (a) or to a patient characteristic identified in step (b), or an educational module that provides educational material relevant to the condition identified in step (a) or to a patient characteristic identified in step (b) and obtains behavioral data concerning use of the educational module by a patient to whom the T-plan has been assigned. (Partovi [0038] The system provides selections that allow the doctor to select what symptoms they want to monitor and set threshold for each of symptoms/signs outside which they will be alerted. Additionally, the medical team is provided with the ability to view the patient's tailored educational material and to highlight articles that they would like their patients to read. [0084] When questionnaires are present… a patient's symptoms and/or side-effects potentially from medication(s) or procedures or treatments or medical device use.)
Regarding claim 143, Partovi-Delargy-Koo teaches the computer program product of claim 142 (see above), and where Partovi further discloses: wherein the data collection modules, themselves or together with one or more associated modules, collectively comprise computer-executable instructions for performing a method comprising: (i) obtaining data comprising symptom data, physiological data, behavioral data, and/or environmental data of one or more types that are relevant to the condition identified in step (a) or to a patient characteristic identified in step (b); and (ii) determining directions for management of the condition by a patient or caregiver based on the data and, optionally, determining whether a notification to a caregiver or health care provider should be issued based on the data. (Partovi [0084] When questionnaires are present (or any analytical method which requires the user's input), the 
Regarding claim 144, Partovi-Delargy-Koo teaches the computer program product of claim 143 (see above), and where Partovi further discloses: wherein (I) the method is performed at any time in response to a request from the patient; (II) the method is performed automatically on a recurring basis, and, optionally, the frequency or time at which the method is performed is automatically adjusted based on data regarding or relating to the patient that was previously obtained by the computer program product; (III) the method is performed automatically based on detection of physiological data indicative of a deterioration or potential deterioration or notable change in the patient's health; or (IV) any combination of (I), (II), and (III). (Partovi [0036] For example, in one embodiment, the system requires the patient to enter their weight and blood pressure every three days [0044] If there is a break in the system (e.g., treatment missed, reading missed, appointment missed, vital sign changes), the information may cycle back through the feedback loop. [0065] The machine interface may accept information requests and respond using a machine readable format [0142] if a user complains that the mask is hurting their ears, an alternative strap configuration may be suggested. The loop between blocks 810 and 812 may be repeated if the patient was not comfortable and or did not use their CPAP machine as instructed. The PSC may take corrective actions until the patient passes through the first night of compliance for their treatment. {understood to disclose monitoring a patient automatically is there is a change in their health}).
Regarding claim 145
Regarding claim 146, Partovi-Delargy-Koo teaches the computer program product of claim 136 (see above), and where Partovi further discloses: wherein at least one of the data collection modules comprises a health tracking module that obtains symptom data, physiological data, or both, by presenting one or more questions to a patient or caregiver through an application on a mobile device or through an electronic communication network and receiving 'responses thereto (Partovi [0084] When questionnaires are present (or any analytical method which requires the user's input), the user enters additional information in response to the questionnaires, potentially as part of a decision tree analysis, designed to guide the user to the most relevant information which may involve a patient's treatment plan.)
Regarding claim 147, Partovi-Delargy-Koo teaches the computer program product according to claim 143 (see above), and where Partovi further discloses: providing a user interface on a computer display that permits a user to select or configure a computer program product according to claim 143 and assign it to a patient. (Partovi [0065] The user interface module 305 is configured to have instructions that provide an interface for users of the disease management system as described herein.).
Regarding claim 148, Partovi-Delargy-Koo teaches the computer program product of claim 147 (see above), and where Partovi further discloses:
wherein the data collection modules, themselves or through one or more associated modules, determine directions for management of the condition by a patient or caregiver based on data received by the data collection modules and provide the directions to a patient or caregiver, (Partovi [0084] When questionnaires are present (or any analytical method which requires the user's input), the user enters additional information in response to the questionnaires, potentially as part of a decision tree analysis, designed to guide the user to the most relevant information which may involve a patient's treatment plan.)
wherein the user interface permits the user to (i) view a representation of a process by which directions for management of the condition by a patient or caregiver are determined based on a given set of data, optionally wherein the process is represented by displaying the various combinations of data that result in particular directions, (ii) remove a feature that provides directions for management of the condition by a patient or caregiver, (iii) customize one or more elements of the directions, or (iv) any combination of (i) -(iii). (Partovi Fig. 5, element 503 and corresponding text; [0085] the decision trees may be pre-determined and/or may be edited by 
Regarding claim 149, the claim recites substantially similar limitations already addressed in claims 143-145, and, as such, is rejected for similar reasons as those give above.  
Regarding claim 150, the claim recites substantially similar limitations already addressed in claim 145, and, as such, is rejected for similar reasons as those give above.  
Regarding claim 151, Partovi-Delargy-Koo teaches the computer program product of claim 149 (see above), and where Partovi further discloses: wherein the interactive health evaluation is conducted by a health tracking module that is configured to be assignable to a patient by a health care provider or has been assigned to a patient by a health care provider (Partovi [0085] A decision tree(s), which may be part of a treatment plan, may be created by subject matter experts at any time, independent of the user's activities or timing. For example, the decision trees may be pre-determined and/or may be edited by subject matter experts over time. Decision tree subject matter experts may be experts in decision tree making or experts in the underlying content (i.e., relevant medical treatment plans) upon which the decision tree is based. A subject matter expert may edit/input patient related and/or medically related information and/or treatment plan related information). 
Regarding claim 152, the claim recites substantially similar limitations already addressed in claims 138 and 151, and, as such, is rejected for similar reasons as those give above.  
Regarding claim 153
Regarding claim 154, the claim recites substantially similar limitations already addressed in claims 136-138 and 143-145, and, as such, is rejected for similar reasons as those give above.  
Regarding claim 155, the claim recites substantially similar limitations already addressed in claims 139 and 143, and, as such, is rejected for similar reasons as those give above.  
Conclusion
            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AMANDA R. COVINGTON/Examiner, Art Unit 3686    

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686